IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00296-CV

ROY MITCHELL,
                                                           Appellant
v.

WELLS FARGO BANK,
                                                           Appellee


                          From the County Court at Law
                               Ellis County, Texas
                             Trial Court No. 07C3984


                          MEMORANDUM OPINION


     Mitchell appeals the county court at law’s judgment in favor of Wells Fargo Bank in

Mitchell’s appeal to the county court at law of the justice court’s judgment in Wells

Fargo’s action for forcible detainer. We affirm.

     We assume without deciding that Mitchell’s issues are adequately briefed. See TEX.

R. APP. P. 38.1(h).

     1.   In Mitchell’s first issue, he contends that items of evidence of payments to

Wells Fargo “were presented in the County Court at Law No. 1, and were not taken as

facts.” (Br. at 9.) We assume without deciding that the county court at law implicitly
sustained Wells Fargo’s relevance objection to the evidence. See TEX. R. APP. P. 33.1(a);

TEX. R. EVID. 403; TEX. R. CIV. P. 746. The appellate record does not contain an offer of

proof of the excluded evidence. See TEX. R. APP. P. 33.1(a); TEX. R. EVID. 103(a)(2); In re

Canales, 113 S.W.3d 56, 68 (Tex. Rev. Trib. 2003, pet. denied); Wilson v. Estate of Williams,

99 S.W.3d 640, 649-50 (Tex. App.—Waco 2003, no pet.). Mitchell waives his first issue.

    2.   In Mitchell’s second issue, he complains that the “District Court in which

Tresspass [sic] to try Title has been filed” did not “enjoin the County Court from

attempting to adjudicate title.” (Br. at 9.) Mitchell thus does not assign error to the

county court at law. See TEX. R. APP. P. 33.1(a). We overrule Mitchell’s second issue.

    3.   In Mitchell’s third issue, he contends, “Appellant has the right to have his”

wrongful-foreclosure “suit heard in District Court before a Forcible Detainer can be

carried out, since the County Court has no Jurisdiction in such matters.” (Br. at 10.) We

assume without deciding that Mitchell presented his complaint in the county court at

law. See TEX. R. APP. P. 33.1(a). As authority, Mitchell cites Martinez v. Beasley for the

proposition, “Judgment in favor of the Vendor in Forcible Detainer action did not

deprive District Court of Jurisdiction to hear and determine purchaser’s suit to cancel

Trustee’s Deed to subject property.” (Br. at 10 (purporting to quote Martinez v. Beasley,

572 S.W.2d 83 (Tex. Civ. App.—Corpus Christi 1978, no writ)). We agree that “[t]he

forcible entry and detainer action is not exclusive, but cumulative, of any other remedy

that a party may have in the courts of this state.” McGlothlin v. Kliebert, 672 S.W.2d 231,

233 (Tex. 1984); accord Holcombe v. Lorino, 124 Tex. 446, 452, 79 S.W.2d 307, 309 (1935);

Aguilar v. Weber, 72 S.W.3d 729, 732 (Tex. App.—Waco 2002, no pet.); Hong Kong Dev.,

Mitchell v. Wells Fargo Bank                                                           Page 2
Inc. v. Nguyen, 229 S.W.3d 415, 437 (Tex. App.—Houston [1st Dist.] 2007, no pet.). But

“forcible detainer actions in justice court may be brought and prosecuted concurrently

with suits to try title in district court.” Aguilar at 732; accord Hong Kong Dev. at 437;

Hartzog v. Seeger Coal Co., 163 S.W. 1055, 1060 (Tex. Civ. App.—Dallas 1914, no writ).

This is so “even if the other action adjudicates matters that could result in a different

determination of possession from that rendered in the forcible detainer suit.” Hong

Kong Dev. at 437. Mitchell cites no authority to the contrary. See TEX. R. APP. P. 38.1(h).

The trial court would not have erred in overruling a motion to abate. We overrule

Mitchell’s third issue.

    CONCLUSION. Having overruled Mitchell’s issues, we affirm.



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
    Justice Vance, and
    Justice Reyna
Affirmed
Opinion delivered and filed September 3, 2008
[CV06]




Mitchell v. Wells Fargo Bank                                                         Page 3